Title: From George Washington to Major General John Sullivan, 11 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 11th June 1777

I have yours of yesterday with Colonel Formans letter inclosed. If the Ships that went out are intended for Delaware Bay, the Troops at Brunswic and Amboy will either follow immediately by Sea or wait till they hear of their arrival in the Bay and then make a sudden march to meet them. The Flag upon the Tree was seen yesterday, but if you will hoist it about half way up the Body, it will be more distinct.

If there was any firing yesterday between Brunswic and Amboy, it was the Enemy exercising which they frequently do.
Be pleased to keep a good look out upon the land side that if they move that way we may endeavour to come up with them. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Be pleased to write to Genl Mifflin and desire him to give you notice if the Ships arrive in Delaware.

